F I L E D
                                                         United States Court of Appeals
                                                                 Tenth Circuit

                                                                 August 7, 2006
                                  PU BL ISH                    Elisabeth A. Shumaker
                                                                   Clerk of Court
                  UNITED STATES COURT O F APPEALS

                                TENTH CIRCUIT



CHAM PA GNE M ETALS, an
Oklahoma Limited Liability Company,

      Plaintiff - Appellant,
v.

KEN-M AC M ETALS, INC., an Ohio
corporation, SAM UEL, SON & CO.,
LIM ITED, an Ontario, Canada
corporation, SAM UEL SPECIALTY
                                              Nos. 04-6222 & 05-6139
M ETALS, INC., a New Jersey
corporation, M ETALW EST, L.L.C.,
an Alabama limited liability company,
INTEGRIS M ETALS, INC., a New
York corporation, EARLE M .
JORGENSEN COM PANY, a D elaw are
corporation, and RY ERSON TULL,
INC., an Illinois corporation,

      Defendants - Appellees.



                Appeal from the United States District Court
                   for the W estern District of Oklahoma
                          (D .C. No. CIV-02-528-C)


Clyde A. M uchmore, Crowe & Dunlevy, Oklahoma City, Oklahoma, (D. Kent
M eyers and M ark S. Grossman, Crowe & Dunlevy, Oklahoma City, Oklahoma,
and M ichael Burrage, Burrage Law Firm, Durant, Oklahoma, with him on the
briefs), for Plaintiff-Appellant.
Jeffrey W . Sarles, M ayer, B row n, Rowe & M aw LLP, Chicago, Illinois (David A .
Ettinger, Honigman M iller Schwartz & Cohn, LLP, Detroit, M ichigan, M . Richard
M ullins, M cAfee & Taft, A Professional Corporation, Oklahoma City, Oklahoma,
M ark M cLaughlin and Susan Nystrom Ellis, M ayer, Brown, Row e & M aw LLP,
Chicago, Illinois, Drew Neville, B.J. Rothbaum, Charles E. Geister III, Hartzog,
Conger, Carson & Neville, Oklahoma City, Oklahoma, W illiam J.
O’Shaughnessy, M cCarter English, Newark, New Jersey, M urray E. Abowitz,
Abowitz, Timberlake & Dahnke, Oklahoma City, Oklahoma, Timothy R. Beyer,
Brownstein Hyatt & Farber P.C., Denver, Colorado, M ichael A. Rubenstein,
M cKinney & Stringer, PC, Oklahoma City, Oklahoma, David L. Hashmall,
Felhaber, Larson, Fenlon & Vogt, P.A., M inneapolis, M innesota, Glen D. Huff
and Steven J. Johnson, Foliart Huff Ottaway & Bottom, P.C., Oklahoma City,
Oklahoma, Allan B. Goldman and Charles M . Stern, Katten M uchin Zavis
Rosenman, Los Angeles, California, Alfred P. M urrah, Jr. and Fred A. Leibrock,
Phillips M cFall M cCaffrey M cVay & M urrah, P.C., Oklahoma City, Oklahoma,
with him on the briefs), for Defendants-Appellees.


Before K E LL Y, SE YM OU R, and EBEL, Circuit Judges.


EBEL, Circuit Judge.


      After working in the aluminum industry for years, M ichael Champagne

struck out on his own and formed Champagne M etals (“Champagne”), an

aluminum distributor (or “service center”). Service centers operate as middlemen

in the industry, buying aluminum from mills and selling that aluminum to end

users. Claiming that there exists an understanding in the industry to exclude new

competitors, Champagne brought suit against a slew of older, more established

service centers alleging violations of federal and state antitrust laws and unlawful

interference with business relationships. After extensive briefing, the district

court excluded Champagne’s economic expert, granted summary judgment for the

                                        -2-
defendants on all claims, and awarded costs to the defendants. Champagne

challenges all three rulings on appeal. W e find that the district court did not

abuse its discretion in excluding Champagne’s expert witness and therefore

AFFIRM the district court’s order on that issue. However, we disagree with

portions of the district court’s rulings as to the federal and state law claims and

thus AFFIRM in part and REVERSE in part the district court’s grant of summary

judgm ent. Finally, as w e are reversing the grant of summary judgment, we

VACATE the district court’s award of costs. 1

                                  BACKGROUND

      Defendants-Appellees Ken-M ac M etals, Samuel, Son & Co., Samuel

Specialty M etals, M etalwest, Integris M etals, Earle M . Jorgensen Co., and

Ryerson Tull (collectively, the “Established Distributors”) are all service centers

in the aluminum industry, as is Champagne. Service centers compete both with

other service centers and with mills for sales to end users; indeed, over half of

sales to end users are made by the mills directly. In the region in which

Champagne and the Established Distributors operate— an area encompassing

Colorado, Kansas, M issouri, Illinois, New M exico, Texas, Arkansas, and

Louisiana— there are approximately forty service centers. Champagne contends



      1
        W e provisionally allowed the parties to file their briefs and the record
under seal. To the extent this opinion cites to sealed portions of the briefs and
record, those portions are unsealed. As to all remaining portions of the briefs and
records, we GRANT the parties’ motions to seal.

                                         -3-
that not all service centers compete on the same aluminum products and that only

the Established D istributors are its day-to-day competitors.

      There are six “leading” mills in North America: Alcan Aluminum

Corporation; Alcoa, Inc.; Commonwealth Industries, Inc.; Kaiser Aluminum

Corporation; Ormet Corporation; and Pechiney. These mills each specialize in

one or more of five different types of aluminum: mill finish comm on alloy

aluminum, heat-treated aluminum, comm on alloy tread, comm on alloy painted

aluminum, and aluminum roof. The leading mills have select distribution

systems— they specifically designate one or more service centers as “recognized

distributors” through whom they sell their products. 2 Each of the Established

Distributors is recognized by at least tw o mills; none is recognized by all six.

      Champagne was founded in 1996 by M ichael Champagne, a former

employee of Earle M . Jorgensen Co. Champagne’s planned customer base was

the horse trailer manufacturing industry, an industry with which C hampagne’s

founder had well-established relationships and that Jorgensen was beginning to

de-emphasize. Of the five types of aluminum produced by the mills, three are key

to Champagne’s business— tread, painted, and roof coil. As the aluminum

products are not readily exchangeable, and because end users often prefer specific



      2
        Although service centers can purchase aluminum from sources other than
North American mills (such as brokers, mill depots, other service centers, or
foreign mills), those options are frequently less desirable because of price and
quality concerns.

                                         -4-
mills, Champagne contends that access to more than one mill is critical if it is to

be able to compete effectively.

      Commonwealth recognized Champagne as a distributor a few months after

Champagne’s founding, but did not alw ays offer the same pricing rebates to

Champagne as it offered to its other recognized distributors. 3 Also,

Commonwealth did not sell all of the aluminum products that Champagne

required. Although no other mill designated Champagne a “recognized

distributor,” Champagne was able to buy certain products from Pechiney. And

two other mills— Alcan and Kaiser— at least occasionally sold limited products to

Champagne.

      Champagne contends that the difficulties in establishing relationships w ith

mills and in acquiring the necessary aluminum products stem from a conspiracy

among the Established Distributors. Specifically, Champagne claims that the

Established Distributors threatened to move their business from mills that agreed

to deal with Champagne. According to Champagne, this conspiracy existed not

only to force it out of business, but to deter other service centers generally from

entering the market.




      3
       Rebates are generally given in response to a situation where more than
one mill is competing to sell product to the distributor. Because Commonwealth
was often the only mill selling to Champagne, Champagne w as not offered these
“competitive situation” rebates.

                                         -5-
      In 2002, Champagne filed a complaint with the district court, alleging that

the Established Distributors engaged in a horizontal group boycott in violation of

Section 1 of the Sherman Antitrust Act, 15 U.S.C. § 1, unreasonably restrained

trade in violation of the Oklahoma Antitrust Reform Act, O kla. Stat. tit. 79, §

203, and maliciously and wrongfully interfered with Champagne’s business and

contractual relationships. After substantial briefing, the Established Distributors

moved for summary judgment, which the district court granted on all claims. In a

separate order issued the same day, the district court also excluded the report and

testimony of Champagne’s economic expert.

      The Established D istributors then filed motions to recover certain costs,

including copying and imaging costs. After a hearing, the clerk of court awarded

substantial copying and imaging costs to the Established Distributors, although

the awards w ere less than requested. Champagne moved for the district court to

review the costs awards, arguing that the Established Distributors had not met

their statutory burden to show that the documents copied and imaged were

“necessarily obtained” and that the imaging of certain documents was duplicative.

The district court ruled that the clerk’s “rule of thumb” that copying costs

contracted to an outside vendor were recoverable w hile internally generated costs

were not was reasonable and that the cost of imaging documents produced during

discovery was recoverable.




                                        -6-
      Champagne timely appealed the district court’s rulings on both the merits

and on costs.

                                   D ISC USSIO N

      W e review the grant of a motion for summary judgment de novo, applying

the same legal standard as the district court. See, e.g., W elding v. Bios Corp.,

353 F.3d 1214, 1217 (10th Cir. 2004). “[S]ummary judgment is proper ‘if the

pleadings, depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to a judgment as a matter of

law .’” Id. (quoting Fed. R . C iv. P. 56(c)). “W hen applying this standard, we

‘construe all facts and reasonable inferences in a light most favorable to the

nonmoving party.’” Id. (quoting Pub. Serv. Co. of Colo. v. Cont’l Cas. Co., 26

F.3d 1508, 1513 (10th Cir. 1994)) (alteration omitted).

                         I. Threshold Evidentiary Issues

      Before turning to the merits of this appeal, we consider two evidentiary

issues: whether the district court’s exclusion of the report and testimony of

Champagne’s economic expert, Dr. Donald M urry, was proper; and whether the

district court erred in excluding certain statements of representatives of the mills

as hearsay.




                                         -7-
                 A. Exclusion of Cham pagne’s Economic Expert

      The court excluded Dr. M urry’s report and testimony on the grounds that

his opinions failed to meet the reliability standards of Daubert v. M errell Dow

Pharmaceuticals, Inc., 509 U.S. 579 (1993). “A dmission at trial of expert

testimony is governed by Fed. R. Evid. 702, which imposes on the district court a

gatekeeper function to ‘ensure that any and all scientific testimony or evidence

admitted is not only relevant, but reliable.’” United States v. Gabaldon, 389 F.3d

1090, 1098 (10th Cir. 2004) (quoting Daubert, 509 U.S. at 589). “This gatekeeper

function requires the judge to assess the reasoning and methodology underlying

the expert’s opinion, and determine whether it is both scientifically valid and

applicable to a particular set of facts.” Dodge v. Cotter Corp., 328 F.3d 1212,

1221 (10th Cir. 2003).

      “W e review de novo the question of whether the district court applied the

proper legal test in admitting an expert’s testimony.” Id. at 1223. However,

“[t]he district court’s decision to admit or exclude expert testimony under the

Daubert standard is reviewed on appeal for abuse of discretion.” Gabaldon, 389

F.3d at 1098. The court enjoys broad discretion in its ultimate determination of

the reliability of an expert; “[w]e will not overturn the trial court’s ruling on

admissibility unless it is arbitrary, capricious, whimsical or manifestly

unreasonable or when we are convinced that the district court made a clear error

of judgment or exceeded the bounds of permissible choice in the circumstances.”

                                         -8-
Id. (quotations omitted). The district court plainly applied the correct legal test,

thus w e are faced only with the question of whether it abused its discretion in

excluding Dr. M urry.

      As the district court noted, there are two markets in which service centers

participate: the “upstream” market, which involves sales of coils of aluminum by

mills to service centers; and the “downstream” market, which involves sales of

flat-rolled, processed and cut aluminum by service centers to end users.

Champagne alleges that the Established Distributors’ anticompetitive conduct

occurred in the upstream market, and asserted in its complaint that it believed the

Established Distributors had “substantial market power” in this market. Indeed,

this was the testimony of D r. M urry, who opined that the Established Distributors

had sufficient market power in the upstream market such that a threat by these

service centers to shift their purchasing of aluminum away from a mill “represents

a credible threat.” The problem that the district court identified is that Dr.

M urry’s testimony is predicated entirely on evidence of the Established

Distributors’ sales and market share in the dow nstream market. In other words,

although Dr. M urry’s opinion discussed the upstream market, the data on which

his opinion is based was drawn from the downstream market. The district court

found that Dr. M urry offered no “plausible explanation, based on sound economic

theory,” to support substituting one market for the other.




                                         -9-
      On appeal, Champagne argues that the district court “misconstrued Dr.

M urry’s analysis and opinion.” Specifically, Champagne claims that it was

reasonable for Dr. M urry to use downstream market share as an indicator of

upstream market share as “it is reasonable for an economist to conclude, based on

experience and what has been confirmed to him about the role of service centers,

that any given distributor will sell downstream w hat it purchased upstream.”

However, the district court’s criticism was not that the explanation offered by Dr.

M urry for looking to the downstream market was unreasonable, but rather that Dr.

M urry offered no explanation at all. Champagne points to no evidence in the

record to support its claim that Dr. M urry actually concluded that the market

shares in both markets were reasonably similar, nor does D r. M urry’s report

contain such an explanation. W hile it may be reasonable for an economist to

determine that certain markets are interchangeable, we agree with the district

court that, here, this explanation “is solely the argument of counsel.” In light of

this, we cannot conclude that the district court’s decision to exclude D r. M urry’s

testimony was “ arbitrary, capricious, whimsical or manifestly unreasonable.”

Id.; cf. Koken v. Black & Veatch Constr., Inc., 426 F.3d 39, 47 (1st Cir. 2005)

(not an abuse of discretion to exclude expert’s testimony that “failed to articulate

any underlying methodology” for determining the expert’s opinion); Bitler v.

A.O. Smith Corp., 391 F.3d 1114, 1121 (10th Cir. 2004) (“[W]hen the conclusion




                                        - 10 -
simply does not follow from the data, a district court is free to determine that an

impermissible analytical gap exists between premises and conclusion.”). 4

       4
          The district court also found that Dr. M urry failed to base his opinions on
appropriate facts. Specifically, the district court noted that many of D r. M urry’s
opinions were based solely on facts provided by Champagne and ruled that “[n]o
reasonable economist would simply accept the self-serving statement of an
interested party as fact.” It is unclear whether this was intended as an alternative
basis for exclusion. In any event, we will address this ground, as it demonstrates
an additional defect in Dr. M urry’s testimony.
        Champagne argues that the district court “fundamental[ly] misunderst[ood]
. . . Dr. M urry’s role in this case in particular, and the role an economist plays in
an antitrust action.” Champagne proposes that Dr. M urry’s report and testimony
“were not intended to confirm factual evidence of Defendants’ threats to the mills
or the knowledge of these threats within the industry,” but rather “D r. M urry’s
role in this litigation was to offer the opinion that, assuming such facts are
established, an economist would confirm that such threats, and knowledge of
them w ithin the industry, would create a barrier to entry in the market.”
        Champagne is certainly correct in stating that, generally, an economist’s
role in an antitrust case is not to prove facts, but to opine on economic theory.
See, e.g., Gregory J. W erden, Economic Evidence on the Existence of Collusion:
Reconciling Antitrust Law with Oligopoly Theory, 71 Antitrust L.J. 719, 789
(2004) (“The role of the expert economist in antitrust cases is to apply
microeconomic theory to the messy facts of a case.”). H owever, Champagne fails
to identify, nor could we find, any point in Dr. M urry’s report or deposition that
made clear that he was only assuming the facts he asserted. See generally United
States v. Rodriguez-Aguirre, 108 F.3d 1228, 1238 n.8 (10th Cir. 1997) (noting
that the appellant bears the responsibility of connecting his arguments to specific
citations in the record).
        Further, in review ing D r. M urry’s report, it is not clear to us (nor, do we
think, would it be clear to a jury) that this is what Dr. M urry intended to do. For
example, D r. M urry’s report states that “C hampagne . . . experienced difficulty
acquiring sales persons because prospective employees feared Champagne would
be unable to acquire the supplies of critical aluminum products from the mills at
competitive prices.” This sounds like a confirmation (rather than an assumption)
of the fact that Champagne had trouble hiring; the district court noted, and
Champagne does not refute, that Dr. M urry based this conclusion only on
evidence provided by Champagne and “had not spoken with a single potential
sales person who declined an offer.” The relevance of the district court’s concern
                                                                             (continued...)

                                          - 11 -
                 B. Exclusion of Statements of M ill Representatives

      Champagne also argues that the district court erred by excluding statem ents

of mill representatives before testing whether they were admissible under Fed. R.

Evid. 801(d)(2)(E)’s exception for statements of co-conspirators. “[W ]e review a

district court’s evidentiary decisions for abuse of discretion.” United States v.

Griffin, 389 F.3d 1100, 1103 (10th Cir. 2004).

          In its briefs to the district court, Champagne argued that statements of both

the Established Distributors and the mill representatives should be admitted under

this exception. However, at the outset of its order, and without reference to the



      4
        (...continued)
becomes clear when considering why the “fact” that Champagne had trouble
hiring was important. Dr. M urry’s report goes on to state that “difficulty in
assembling a qualified, experienced sales force is a business risk and a deterrent
to investment and entry into the service center business. Significantly, these
deterrents to entering the service center business are injurious to competition
among service centers.” In other words, Dr. M urry opined that there was a barrier
to entry because of the inability to hire. Champagne claims that the report
intended only to “offer the opinion that, assuming [certain] facts were
established,” there was a barrier to entry. However, the report nowhere makes
clear that D r. M urry is merely “assuming” that Champagne had trouble hiring.
Rather, the report conclusively states that Champagne “experienced difficulty
acquiring sales persons.”
        The district court, in performing its gatekeeper function, considers
“whether the evidence or testimony will assist the trier of fact to understand the
evidence or to determine a fact in issue.” Gabaldon, 389 F.3d at 1098
(alterations, quotations omitted). Expert testimony that fails to make clear that
certain facts the expert describes as true are merely assumed for the purpose of an
economic analysis may not assist the trier of fact at all and, instead, may simply
result in confusion. Thus it was not “manifestly unreasonable” for the district
court to conclude that Dr. M urry’s opinions lacked foundation because they were
based on “the self-serving statement[s] of an interested party.”

                                          - 12 -
co-conspirator exception, the district court ruled that transcribed conversations

and non-deposition statements of mill representatives w ere hearsay and would

only be considered “for the non-hearsay purpose of showing the state of mind of

mill decision makers” under Fed. R. Evid. 803(3).

      In U nited States v. Lopez-Gutierrez, 83 F.3d 1235 (10th Cir. 1996), we

explained the process by which a district court should determine the admissibility

of alleged co-conspirator hearsay evidence: “[t]he court must determine by a

preponderance of the evidence that: (1) a conspiracy existed; (2) the declarant and

the defendant were members of the conspiracy; and (3) the hearsay statements

were made in the course of and in furtherance of the conspiracy.” Id. at 1242.

W e further noted that, “[i]n making its preliminary factual determination as to

whether a conspiracy exists, the court may consider the hearsay statement sought

to be admitted, along with independent evidence tending to establish the

conspiracy.” Id.

      Here, the district court failed to make a “preliminary factual determination”

as to whether a conspiracy existed among the Established Distributors and the

mills, as required by Lopez-Gutierrez. 5 This legal error was an abuse of

      5
        This error may stem from the fact that Champagne did not name the mills
as defendants in the alleged conspiracy. However, Champagne did argue below
that the mills were co-conspirators for evidentiary purposes. The co-conspirator
hearsay exception contains no requirement that the declarant be a defendant, only
that she be a member of the conspiracy. Cf. United States v. Nixon, 418 U.S.
683, 701 (1974) (“Declarations by one defendant may also be admissible against
                                                                       (continued...)

                                        - 13 -
discretion. See generally Clark v. State Farm M ut. Auto. Ins. Co., 433 F.3d 703,

709 (10th Cir. 2005). On remand, the district court should follow the procedure

laid out in Lopez-Gutierrez in determining w hether the mill representatives’

statements should be admitted under Rule 801(d)(2)(E). 6

                            II. Federal Antitrust C laim

      The essence of a claim of violation of Section 1 of the Sherman Act is the

agreement itself. See, e.g., Summit Health, Ltd. v. Pinhas, 500 U.S. 322, 330

(1991). “Only after an agreement is established will a court consider whether the


(...continued)
other defendants upon a sufficient showing . . . of a conspiracy among one or
more other defendants and the declarant and if the declarations at issue were in
furtherance of that conspiracy. The same is true of declarations of coconspirators
who are not defendants in the case on trial.”) (emphasis added); United States v.
W illiams, 989 F.2d 1061, 1067 (9th Cir. 1993) (“An individual need not be
indicted to be considered a coconspirator for the purposes of rule 801(d)(2)(E).”).
      6
        Champagne also complains that the district court failed to consider its
evidence cumulatively. As we are remanding for the district court to make a
preliminary factual determination of whether a conspiracy including the mills
existed, we need not reach this issue. However, we emphasize the Supreme
Court’s admonition in Bourjaily v. United States, 483 U.S. 171 (1987), that

      individual pieces of evidence, insufficient in themselves to prove a
      point, may in cumulation prove it. The sum of an evidentiary
      presentation may well be greater than its constituent parts. . . . [A] piece
      of evidence, unreliable in isolation, may become quite probative w hen
      corroborated by other evidence.

Id. at 179-80. Thus, as it did with the statements of the Established D istributors,
the district court should consider the mill representatives’ statements and other
evidence together in determining whether, for purposes of the co-conspirator
hearsay exception, the evidence makes the existence of a conspiracy more likely
than not.

                                         - 14 -
agreement constituted an unreasonable restraint of trade.” AD/SA T, Div. of

Skylight, Inc. v. Associated Press, 181 F.3d 216, 232 (2d Cir. 1999); see also

M onsanto Co. v. Spray-Rite Serv. Corp., 465 U.S. 752, 761 (1984) (“Section 1 of

the Sherman Act requires that there be a ‘contract, combination . . . or

conspiracy’. . . in order to establish a violation. Independent action is not

proscribed.”) (citation omitted). Thus, “to survive [a] motion for summary

judgment, the plaintiff[] must first demonstrate the existence of an agreement,

whether by direct or by circumstantial evidence.” M itchael v. Intracorp, Inc., 179

F.3d 847, 856-57 (10th Cir. 1999).

                           A. Evidence of an Agreem ent

      Champagne attempted to show that a conspiracy existed through both direct

and indirect evidence. In granting the Established Distributors’ motions for

summary judgment, the district court ruled that none of Champagne’s proffered

evidence was sufficient to demonstrate a conspiracy. It found that none of the

statements offered as direct evidence clearly indicated an agreement and, thus,

that a jury could not reasonably find a conspiracy based on the statements alone.

Then, after noting that the range of permissible inferences that may be drawn

from circumstantial evidence “w ill depend on the plausibility of a plaintiff’s

economic theory,” and after finding that Champagne’s theory of collusion was, at

best, plausible but weak, the district court concluded that the evidence did not

tend to support concerted action.

                                         - 15 -
      As we conclude that Champagne did adduce direct evidence of a

conspiracy, and as we find that the district court erred in its analysis of the

plausibility of Champagne’s economic theory and thus erred in its consideration

of Champagne’s circumstantial evidence, we reverse the decision of the district

court on Champagne’s federal antitrust claim. 7

                                 1. Direct Evidence

      Champagne offered three statements made by various representatives of the

Established Distributors as direct evidence of a conspiracy. On appeal,

Champagne focuses primarily on a statement by Phil W iley of A FCO, Ryerson’s



      7
         Champagne also argues that the district court should have been “even
more cautious” in drawing inferences against Champagne from the record because
the court limited the amount of depositions Champagne could take in the case.
Champagne cites no authority for its claim that the discovery limitation has an
effect on the review of the evidence, and thus we need not even consider the
argument. See Eateries, Inc. v. J.R. Simplot Co., 346 F.3d 1225, 1232 (10th Cir.
2003) (“A party forfeits an issue it does not support with legal authority or
argument.”) (quotations omitted).
       In any event, we review rulings relating to discovery for abuse of
discretion. See The Procter & Gamble C o. v. Haugen, 427 F.3d 727, 742-43 (10th
Cir. 2005). At the start of discovery, Champagne was allowed twenty-five
depositions, which w as the number it initially requested. The district court
subsequently entertained a motion by Champagne to re-open discovery and
conduct nine additional depositions. It granted the request for eight of the nine
and only denied the request to depose Ken-M ac’s Larry Parsons; it did so because
Champagne had not offered any justification for waiting “until the twilight of
discovery” to request the deposition. See Smith v. United States, 834 F.2d 166,
169 (10th Cir. 1987) (noting that “w hether the moving party was diligent in
obtaining discovery” is a factor in considering whether to re-open discovery).
Champagne points to no other instances in which it requested additional
depositions. Under these circumstances, we do not think that the district court
abused its discretion in “limiting” discovery.

                                         - 16 -
predecessor, to M att Zundel, a Commonwealth employee. 8 Zundel

      8
        Champagne also pointed to statements by Larry Parsons, president of Ken-
M ac M etals, and Debbie Veal, a buyer for Jorgensen. During a negotiation for
the purchase of Champagne by Ken-M ac, M ichael Champagne testified that he
and Parsons

      were talking about Champagne M etals’ inability to purchase aluminum
      from the mills. W e discussed the fact that [Jorgensen] and some of the
      other service centers had gotten together and the resulting problems my
      company had experienced being recognized by Commonwealth. M r.
      Parsons made the comment that he would have gotten it done, meaning
      kept Commonwealth from selling to Champagne M etals. . . . M r.
      Parsons further stated that Champagne M etals w as the biggest mistake
      in his career, and that if he would have known about Champagne
      M etals, it would have been stopped. M r. Parsons implied that the other
      service centers had messed up, but he could get everyone together to
      make it happen.

      Further, Bill Thomas, a sales representative for Commonwealth, stated that
Veal said she wished Commonwealth would not recognize Champagne, and that

      she had been in touch with her counterparts, who were part of the
      N ational Association of Aluminum Distributors group . . . , and that
      they were not at all happy about it, and they had more clout and
      [Commonwealth] probably w ould listen— would be— would have to
      listen to them.

       As to the Parsons’ statement, we first note that the district court excluded
the portion of Champagne’s affidavit referring to Jorgensen and other service
centers getting together as inconsistent with Champagne’s deposition testimony,
and it is not clear that Champagne appeals that decision. In any event, the
statement at best showed that Parsons “implied” that there would be collective
action. Direct evidence “is explicit and requires no inferences” to establish
concerted action, thus this implication of collective action cannot suffice. See In
re Baby Food Antitrust Litig., 166 F.3d 112, 118 (3d Cir. 1999). Similarly,
Veal’s statement, while perhaps an admission that the service centers individually
would attempt to force Commonwealth to stop dealing with Champagne, contains
no suggestion of any agreement between the service centers. Thus w e agree with
the district court that these statements “lack[] the requisite ‘clarity’ to constitute
                                                                           (continued...)

                                         - 17 -
claimed that W iley told him that the relationship between Commonwealth and

Champagne was damaging to the industry as a whole and that W iley

       felt that by our participation with Champagne M etals, that himself and
       other potential customers within the industry would find that
       Commonwealth selling to Champagne, they— they w ould find that as,
       again, not in the best interest of the industry, and would cause other
       distributors in that area of the country to source their metals from other
       mill sources, and that by developing a relationship with Champagne
       M etals, we would be putting other business with potential customers at
       risk.

(Emphases added.) W e agree with Champagne that this statement is direct

evidence of collusive action. 9

       “Direct evidence in a Section 1 conspiracy must be evidence that is explicit

and requires no inferences to establish the proposition or conclusion being

asserted. . . . [W ]ith direct evidence the fact finder is not required to make

inferences to establish facts.” In re Baby Food A ntitrust Litig., 166 F.3d at 118

(quotations omitted). Here, the statement is explicit— W iley claimed that

“himself and other potential customers . . . would cause other” service centers to

remove their business from Commonwealth if Commonwealth continued selling to




       8
        (...continued)
direct evidence.”
       9
        Although it is possible to construct ambiguity in almost any statement, the
Established Distributors do not offer us any other discrete interpretation of this
statement that would move it into the category of circumstantial evidence.

                                         - 18 -
Champagne. 10 Viewed in the light most favorable to Champagne, this statement

indicates an agreement among service centers to take collective action. See Rossi

v. Standard Roofing, Inc., 156 F.3d 452, 468-69 (3d Cir. 1998) (finding the

plaintiff’s testimony that he was told by one of his competitors that “if [the

plaintiff] went into business that [the competitor] and [another competitor] w ould

do anything they could, stop supplies, cut the prices, whatever they had to do they

were going to do to keep me out of business” to be direct evidence of concerted

action).

      Our conclusion that Champagne has adduced some direct evidence,

however, does not mean that Champagne has necessarily shown the existence of a

genuine issue of fact, sufficient to survive summary judgment, as to whether the

Established Distributors entered into an illegal agreement. Although “[t]he

burden of showing the absence of a genuine issue of material fact . . . is upon the

movant,” Palladium M usic, Inc. v. EatSleepM usic, Inc., 398 F.3d 1193, 1196

(10th Cir. 2005), the nonmovant “‘must do more than simply show that there is

      10
         Indeed, the district court’s example of group boycott mechanics, which it
cites to show that there was not direct evidence of a conspiracy here, actually
demonstrates that W iley’s statement was direct evidence. The district court,
citing the Handbook of the Law of Antitrust, explained that in a group boycott

      [t]he boycotting members, in effect, say to their suppliers . . . , “If you
      don’t stop dealing with the non-group members, we will stop dealing
      with you.” If continued trade with group members is more important
      to a supplier . . . than is trading w ith non-group members, this threat
      will be effective.


                                         - 19 -
some metaphysical doubt as to the material facts.’” Id. (quoting M atsushita Elec.

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986)). Therefore, summary

judgment is appropriate unless the nonmoving party “‘make[s] a showing

sufficient to establish the existence of an element essential to that party’s case,

and on which that party will bear the burden of proof at trial.’” Id. (quoting

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986)). The nonmovant makes this

show ing only by presenting “facts such that a reasonable jury could find in [its]

favor.” Garrison v. Gambro, Inc., 428 F.3d 933, 935 (10th Cir. 2005) (quoting

Simms v. Okla. ex rel. Dep't of M ental Health & Substance Abuse Servs., 165

F.3d 1321, 1326 (10th Cir.1999)). W iley’s statement, alone, does not meet this

burden. For example, it does not indicate which, if any, of the Established

Distributors were among the “other customers” which were part of the agreement.

W here, as here, a plaintiff adduces only weak direct evidence, which by itself is

insufficient to defeat summary judgment, additional circumstantial evidence is

required to overcome a motion for summary judgment. See Rossi, 156 F.3d at

469 (noting that plaintiff’s direct evidence of an agreement was not enough to

survive summary judgment and looking to circumstantial evidence as well).

                            2. Circumstantial Evidence

      Champagne argues that the district court erroneously devalued its

circumstantial evidence by concluding that the economic theory underlying

Champagne’s claim made little to no economic sense.

                                         - 20 -
      The district court began by noting that the range of inferences that can be

drawn from circumstantial evidence varies with the strength of the proffered

economic theory— the more economically rational a conspiracy is in a given

situation, the broader the range of inferences than can be drawn from the

evidence. This maxim is undoubtedly true when a plaintiff makes out a case

based only on circumstantial evidence. See, e.g., IV Phillip E. Areeda & Herbert

Hovenkamp, Antitrust Law 71 (2d ed. 2003) [hereinafter Areeda & Hovenkamp]

(“The Supreme Court [in M atsushita] held that no conspiracy may be inferred

from merely circumstantial evidence in the absence of a plausible motive to

conspire.”) (emphasis added). Champagne also correctly notes that “concerns

over the reasonableness of inferences” do not apply to direct evidence of an

agreement. Rossi, 156 F.3d at 466. In other words, when evaluating direct

evidence of an agreement, we need not worry whether such an agreement would

have been a rational one to enter into; antitrust law “do[es] not   . . . save

defendants who have clearly, though foolishly, conspired.” II Areeda &

Hovenkamp 101.

      The more difficult question, we think— and a question that the parties do

not squarely address— is w hether, when direct evidence has been introduced, we

must still evaluate the economic rationality of the alleged conspiracy when

considering the accompanying circumstantial evidence. Some courts have held

that economic rationality is inapplicable in a case with direct and circumstantial

                                        - 21 -
evidence. See Rossi, 156 F.3d at 466 (“[T]he M atsushita standard only applies

when the plaintiff has failed to put forth direct evidence of conspiracy.”); In re

Coordinated Pretrial Proceedings in Petroleum Products Antitrust Litigation, 906

F.2d 432, 441 (9th Cir. 1990) (“[T]he M atsushita standards do not apply when the

plaintiff has offered direct evidence of conspiracy.”); see also II Areeda &

Hovenkamp 104 (“[S]everal courts have indicated that M atsushita standards do

not apply when the plaintiff has offered direct evidence of conspiracy.”)

(quotations omitted).

      Given that the parties do not brief this issue on appeal, and given our

conclusion, below, that the alleged conspiracy is economically rational such that

restrictions on the inferences drawn from Champagne’s circumstantial evidence

are not warranted, we do not decide whether Champagne’s weak direct evidence

suffices by itself to remove this case from the M atsushita framework.

      The district court determined that Champagne’s economic theory was, at

best, “plausible but weak,” and that therefore the range of permissible inferences

to be drawn from the circumstantial evidence was limited. 11 W e disagree.

      As we have explained,




      11
        The district court actually found that Champagne’s theory made no
economic sense at all and that it “w ould have no qualms granting summary
judgment” on this ground alone. However, the court was willing, “for the
purpose of testing [Champagne’s] economic evidence, to assume that the theory
makes ‘some’ sense.”

                                         - 22 -
      [c]ircumstantial evidence may support the existence of an illegal § 1
      agreement. However, on summary judgm ent, antitrust law limits the
      range of permissible inferences from ambiguous evidence in a § 1 case.
      To survive a motion for summary judgment, a plaintiff seeking damages
      for a violation of § 1 must present evidence that tends to exclude the
      possibility that the alleged conspirators acted independently. Thus, the
      acceptable inferences which we can draw from circumstantial evidence
      vary with the plausibility of the plaintiffs’ theory and the danger
      associated with such inferences.

M itchael, 179 F.3d at 858 (alterations, citations, quotations omitted).

      Below, the Established Distributors argued that they had no motive to

engage in a group boycott because they did not have the power to raise prices or

decrease output. Champagne countered that the Established Distributors were not

boycotting in order to establish or maintain supracompetitive prices but instead

were acting to avoid price cutting and to maintain market share.

      The district court expressed considerable doubt about Champagne’s theory.

It noted that, although Champagne alleged that the boycott was to preserve the

market and price structure of the industry, Champagne did not claim that there

was any separate price-fixing or market-allocation agreement, 12 nor was there any

      12
         To the extent that this is a suggestion that a group boycott cannot be a
violation of the antitrust laws without a concomitant price-fixing or market
allocation agreement, the district court is incorrect. Exclusionary group boycotts
and collusive agreements to set price or market share are two different theories of
antitrust liability. See, e.g., Kenneth L. Glazer, Concerted Refusals To Deal
Under Section 1 Of The Sherman Act, 70 Antitrust L.J. 1, 4-5 (2002)
(“‘[C]ollusive’ agreements are agreements aimed directly at improving the terms
(price or non-price) on which suppliers deal with their customers . . . [W ]hen
firms act in a ‘collusive’ manner, they aim to replicate the pricing and other
conduct of a single-firm monopolist by exercising joint monopoly power. . . .
                                                                        (continued...)

                                        - 23 -
evidence of collusion on price or supply. To the contrary, the district court found

ample evidence of competition between the Established Distributors. M oreover,

the district court pointed out that there was no evidence of the Established

Distributors’ market power and that it was unclear, based on the structure of the

industry, whether a smaller, more strategically designed group of service centers

could have been formed to accomplish the alleged goal. Finally, the district court

noted that Champagne failed to support its theory with any evidence, particularly

given the fact that the court had previously excluded Champagne’s economic

expert’s report and testimony. Considering all of this, the district court concluded

that there was “uncontroverted evidence that the benefits of collusion in this

instance are outweighed by the risks” and thus Champagne’s theory did not make

economic sense.

      W e disagree with the district court. The gravamen of Champagne’s theory

is that the Established D istributors acted together to attempt to keep a new,

aggressive entrant out of the market. There are several reasons why such

behavior would be economically rational. For example, the established market

participants could fear that an additional competitor w ould erode the profit

margin available to the service centers. Or the established market participants



      12
       (...continued)
Exclusionary conduct, on the other hand, is conduct ultimately designed to
achieve that same goal, but it aims to do so by excluding competitors from the
market.”).

                                        - 24 -
might fear losing market share to the new market entrant, particularly an

aggressive new entrant like Champagne. As one commentator has observed,

“[w]here the ‘victim’ [of an exclusionary group boycott] is a competitor of the

alleged conspirators, there is no mystery as to why the defendants w ould want to

injure the rival. It is axiomatic that firms prefer to have few er rather than more

rivals.” Glazer, supra, at 14.

      Such is the case here. Champagne introduced evidence that the Established

Distributors saw Champagne as a price-cutting competitor who threatened their

market share and profit margins. 13 For example, an Integris official complained

to Commonwealth that, because of Champagne’s entrance and Commonwealth’s

recognition of Champagne as a distributor, “prices had come down in the

marketplace” and “there wasn’t nearly the profit level there used to be.”

Similarly, there were complaints that Champagne “sold things too cheap” and that

“adding another distributor would dilute market share, dilute market pricing.”

One service center felt that “Champagne M etals’ activities in the marketplace

were going to be detrimental to the industry as a whole” and that “the price that

Champagne M etals would take to the marketplace would be such that margins as a

      13
        The Established Distributors argue that, because Champagne alleges the
boycott began as soon as it entered the market, there was no point at w hich it
could have developed a reputation as an aggressive, price-cutting competitor.
However, Champagne’s founder had a long-standing relationship with many
customers due to his previous employment by one of the Established Distributors.
M oreover, the Established Distributors’ own statements demonstrate that they
viewed Champagne as such a competitor.

                                         - 25 -
whole for everyone that needed to compete at that price would compress to such a

price that it would be . . . impossible to compete and still make a profit.”

      Simply put, Champagne’s theory makes sense— it is certainly economically

rational for a group of established firms to attempt to keep an aggressive

competitor out of the market, whether they are doing so to protect profits or

simply to guard market share. In light of this, the district court erred in drawing

such limited inferences from Champagne’s circumstantial evidence. 14

      14
         The Established Distributors make much of the fact that Champagne’s
own economic expert seems to have admitted that a boycott would be
economically irrational without a corollary price-fixing agreement. In the
expert’s deposition, the following exchange occurred:

      Q. If you assumed hypothetically that some of the defendants got
      together and kept some mills from supplying som e service centers, say
      M ike C hampagne and two of his friends, and maybe stopped some entry
      hypothetically, given these markets with hundreds of service centers
      . . . [and the] competitive pricing in both purchasing and selling, absent
      collusion on price, they’re never going to achieve any sustained benefit
      from such actions, correct?

      A. If you apply a, which I think you are, a strict theoretical
      microeconomic interpretation of competition in relationships to market,
      then that’s – that would be a correct conclusion.

W e first note that the district court excluded Champagne’s expert’s report and
testimony— a ruling which we affirmed. Given this, the value of any argument
based on this deposition testimony is little to none. M oreover, we refuse to be
bound by such a “strict theoretical microeconomic interpretation” of competition.
“[N]o real-world market is ever perfectly competitive.” Alan J. Daskin &
Lawrence W u, Observations on the M ultiple Dimensions of M arket Pow er, 19
A ntitrust 53, 54 (Summer 2005). M oreover, the Established Distributors’ own
statements indicate that they thought there were profits to be protected by the
exclusion of Champagne. W hile w e acknowledge that antitrust law is strongly
                                                                        (continued...)

                                         - 26 -
                                   * * * * *

      Champagne’s direct evidence of an agreement among the Established

Distributors, combined with the district court’s undue devaluation of the

inferences to be drawn from Champagne’s circumstantial evidence, compels us to

conclude that the district court erred in granting summary judgment for the

Established Distributors. However, particularly given our earlier conclusion that

the district court may have erred in excluding the statements of mill

representatives (statements which Champagne contends are additional

circumstantial evidence of concerted action among the Established Distributors),

we will not undertake to evaluate the circumstantial evidence and draw inferences

ourselves. W e therefore leave it to the district court to determine, on remand,

whether the circumstantial evidence, view ed through the lens of a highly plausible

economic theory, and combined with Champagne’s direct evidence, creates a

genuine issue of material fact as to the existence of a conspiracy.

                            B. Statute of Limitations

      As an alternative ground for affirming the district court’s grant of summary

judgment, the Established Distributors argue that Champagne’s antitrust claims

were brought outside of the applicable statute of limitations and are thus time




      14
       (...continued)
premised on economic theory, common sense still has a role.

                                       - 27 -
barred. The district court did not address the Established Distributors’ statute of

limitations defense in granting their motions for summary judgment. However,

“‘w e have discretion to affirm on any ground adequately supported by the record,’

so long as the parties have had a fair opportunity to address that ground.”

M aldonado v. City of Altus, 433 F.3d 1294, 1302-03 (10th Cir. 2006) (quoting

Elkins v. Comfort, 392 F.3d 1159, 1162 (10th Cir. 2004)). Thus, we will address

this alternative claim for affirmance advanced by the Established D istributors.

      In general, “[t]he statute of limitations for federal antitrust actions is four

years.” Kaw Valley Elec. Coop. Co. v. Kan. Elec. Pow er Coop., Inc., 872 F.2d

931, 933 (10th Cir. 1989) (citing Zenith Radio Corp. v. Hazeltine Research, Inc.,

401 U.S. 321, 338 (1971)); see also 15 U.S.C. § 15b. However, courts have

recognized a “continuing conspiracy” exception to this rule:

      “[i]n the context of a continuing conspiracy to violate the antitrust laws,
      . . . each time a plaintiff is injured by an act of the defendants a cause
      of action accrues to him to recover the damages caused by that act and
      . . . as to those damages, the statute of limitations runs from the
      commission of the act.” . . . The exception thus has two requirements
      that are not entirely consistent: the acts in question must be distinct
      from the acts outside the limitations period, but they must continue the
      same conspiracy.

Kaw Valley, 872 F.2d at 933 (quoting Zenith Radio, 401 U.S. at 338). In other

words, for an act to trigger the exception: “‘1) It must be a new and independent

act that is not merely a reaffirmation of a previous act; and 2) it must inflict new




                                         - 28 -
and accumulating injury on the plaintiff.’” Id. (quoting Pace Indus., Inc. v. Three

Phoenix Co., 813 F.2d 234, 238 (9th Cir.1987)).

      Champagne claims that the group boycott began in 1996, as soon as

Champagne entered the market. Champagne did not file suit until April

2002— well outside the four-year limitations period. Thus, unless the “continuing

conspiracy” exception applies, Champagne’s federal antitrust claims are barred by

the statute of limitations.

      The Established Distributors argue that Champagne cannot invoke the

exception because the exception only applies where there was an overt act that

was more than a mere reaffirmation of a previous act occurring outside of the

limitations period. They assert that the alleged agreement in 1996 to pressure the

mills not to sell to Champagne was the critical act, and that any alleged action by

the Established Distributors after that was merely a reaffirmation of that previous

agreement. Citing our decision in Kaw Valley, they claim that even if

Champagne’s ongoing efforts to deal with mills were rebuffed during the four

years prior to it filing suit, such action would not restart the limitations period. 15

      15
         The Established Distributors also argue that Champagne’s own evidence
shows it was not injured from any overt act occurring within the limitations
period, and thus recovery under the continuing conspiracy exception is
inappropriate. See Kaw Valley, 872 F.2d at 933 (noting that new act “must inflict
new and accumulating injury on the plaintiff”) (quotation omitted). However,
Champagne’s damages expert based his damages calculations on, inter alia, the
higher price paid by Champagne for aluminum because of its inability to buy from
all significant domestic mills, Champagne’s lack of access to O rmet’s products,
                                                                        (continued...)

                                          - 29 -
      The Established Distributors’ reliance on Kaw Valley is misplaced. In Kaw

Valley, the alleged anticompetitive behavior stemmed from a decision by an

electric cooperative not to supply power to non-members— a decision that

occurred outside of the limitations period. See 872 F.2d at 933. W e considered

whether subsequent events, such as the cooperative’s offer to supply a small

amount of power to the plaintiff in an effort to avert a lawsuit and the plaintiff’s

demand for a share of the cooperative’s power (made within the limitations

period), were sufficient to restart the limitations period under the continuing

conspiracy exception. See id. at 932, 933. W e noted that whether the continuing

conspiracy exception applied in that case depended on whether the initial decision

was “final”; if it was, “no new cause of action is created when the victim makes

subsequent futile efforts to deal with the [antitrust] violator and is rebuffed.” See

id. at 933-34. Finding that the initial decision “was final and took place outside

the limitations period,” we held that the plaintiff’s antitrust claims were time

barred. Id. at 935.




(...continued)
and the loss of pricing advantage because of Champagne’s lack of multiple
domestic mills. These injuries stemmed from the denial of recognition of
Champagne by the mills— denials that Champagne alleges were prompted by the
pressure put on the mills by the Established Distributors. Further, at least some
of these denials occurred within the limitations period; for example, Ormet
refused to recognize Champagne in 2002. Thus the Established Distributors are
incorrect to say that Champagne’s evidence shows it suffered no injury from acts
within the limitations period.

                                         - 30 -
      The critical difference between the present case and Kaw Valley is the

structure of the alleged anticompetitive conspiracy. See generally 8 Julian O. von

Kalinowski et al., Antitrust Laws and Trade Regulation 162-12 (2d ed. 2006)

(“W hether an antitrust violation should be characterized as a single act or a

continuing violation is best determined by considering the type of violation

involved.”). In Kaw Valley, the allegation was that members of the electric

cooperative illegally decided not to supply power to any non-member. Thus, the

agreeing parties had exclusive control over the input they sought to deny to the

plaintiff; a decision not to supply that input required no further action.

Subsequent rejections of non-members’ requests for power were, in the oft-quoted

word of the Fifth Circuit, “‘the abatable but unabated inertial consequences’” of

the initial, final agreement. Kaw Valley, 872 F.2d at 933 (quoting Poster Exch.,

Inc. v. Nat’l Screen Serv. Corp., 517 F.2d 117, 128 (5th Cir. 1975)).

      In the present case, the allegation is that the Established Distributors

illegally decided to pressure third parties— the mills— not to supply aluminum to

Champagne. Thus, here, the agreeing parties’ initial decision did require further

action. The subsequent actions (contacting and pressuring the mills when those

mills were considering recognizing Champagne) were both “distinct from the act[]

outside the limitations period” (the agreement to effect a boycott) and a

“continu[ation] [of] the same conspiracy.” Id. The Established Distributors did

not simply sit back and watch as the “unabated inertial consequences” of their

                                         - 31 -
(alleged) anticompetitive agreement harmed Champagne, id. (quotation omitted);

rather, their actions w ithin the limitations period “manifest[ed] a commitment to

renewing” and enforcing that agreement, II Areeda & Hovenkamp 210.

      This difference makes the present case more analogous to the Ninth

Circuit’s decision in Hennegan v. Pacifico Creative Services, Inc., 787 F.2d 1299

(9th Cir. 1986). There, the Hennegans, souvenir shop owners, alleged that other

souvenir shops and tour guide operators conspired to divert tourists from their

shop to other souvenir shops. Id. at 1300-01. The Hennegans argued that,

although the initial anticompetitive acts took place outside the limitations period,

the defendants committed overt acts (such as payments by the other shop owners

to the tour operators) within the limitations period and thus the continuing

conspiracy exception should apply. Id. The court of appeals agreed. It

distinguished its prior decision in AM F, Inc. v. Gen. M otors Corp. (In re

M ultidistrict Vehicle A ir Pollution), 591 F.2d 68 (9th Cir. 1979), as a case w here

any injury to the plaintiff caused by the antitrust conspiracy “resulted from the

[defendants’] ‘irrevocable, immutable, permanent and final’ decisions[] outside

the limitations period.” Hennegan, 787 F.2d at 1301 (quoting Air Pollution, 591

F.2d at 72). “[T]h[o]se initial decisions made prior to the limitation period

completely and permanently excluded [the plaintiff] from the market.” Id.

(emphasis added). In contrast, “[t]he alleged actions outside the limitations




                                         - 32 -
period did not immediately and permanently destroy the Hennegans’ business, nor

were they ‘irrevocable, immutable, permanent and final.’” Id.

      As in Hennegan, the initial alleged decision to boycott Champagne did

not— and could not— “immediately and permanently destroy” Champagne’s

business. Champagne did not seek aluminum from the Established Distributors

but rather from the mills. The Established Distributors’ initial boycott decision

simply could not “completely and permanently exclude[]” Champagne from the

market. Rather, the Established Distributors allegedly attempted to further their

conspiracy by engaging in subsequent overt acts— i.e., threatening and pressuring

those mills that were considering recognizing Champagne. Therefore, the

continuing conspiracy exception applies— the Established Distributors allegedly

engaged in “new and independent act[s]” by threatening and pressuring the mills

and these acts “inflict[ed] new and accumulating injury” on Champagne by

causing it to be denied access to needed inputs. See Kaw Valley, 872 F.2d at 933.

      In sum, Champagne’s claims of antitrust violations occurring within the

limitations period are not barred by the statute of limitations, and Champagne

may seek to recover damages for those acts. 16 See id., 872 F.2d at 933 (“[I]n the



      16
        In its brief to this court, Champagne only expressly points to one such act
occurring within the limitations period— the alleged threats and pressure exerted
on Ormet in early 2002, when Ormet “appeared to have nearly approved
Champagne.” On remand, the district court should determine in the first instance
whether there are other overt acts for w hich Champagne seeks to recover— i.e.,
acts occurring during the limitations period.

                                        - 33 -
context of a continuing conspiracy to violate the antitrust laws, . . . each time a

plaintiff is injured by an act of the defendants a cause of action accrues to him to

recover the damages caused by that act.”) (quoting Zenith Radio, 401 U.S. at

338). See generally Klehr v. A.O. Smith Corp., 521 U.S. 179, 189 (1997) (“[I]n

the case of a ‘continuing violation,’ . . . each overt act that is part of the violation

and that injures the plaintiff . . . starts the statutory period running again . . . . But

the commission of a separate new overt act generally does not permit the plaintiff

to recover for the injury caused by old overt acts outside the limitations period.”)

(citations, quotations omitted). 17




       17
         As an additional alternative ground for affirmance, the Established
Distributors assert that Champagne’s claim should be analyzed under the rule of
reason (rather than as a per se claim) and that, under this approach, Champagne
has failed to satisfy its burden of showing that the alleged conspiracy had any
adverse effect on competition. See I ABA Section of A ntitrust Law, Antitrust
Law Developments 53 (4th ed. 1997) (“[U]nder the ‘traditional’ rule of reason,
the plaintiff bears the initial burden of proving that an agreement has had or is
likely to have a substantially adverse effect on competition.”). The district court
did not rule on this argument, and we find the appellate record insufficient to
allow us to address this issue in the first instance. See generally Diaz v. Farley,
215 F.3d 1175, 1182-83 (10th Cir. 2000) (explaining that the determination of
whether a group boycott claim is to be judged under a per se or rule of reason
standard requires examination of whether defendants “possess market power or
exclusive access to an essential element to effective competition” and whether
there were “plausible arguments that [the challenged practices] w ere intended to
enhance overall efficiency and make markets more competitive”) (quotations
omitted). W e therefore decline to affirm the district court on this basis. See
M aldonado, 433 F.3d at 1302-03 (“[W]e have discretion to affirm on any ground
adequately supported by the record.”) (emphasis added). This issue may be
explored further on remand.

                                           - 34 -
                           III. State Law Antitrust C laim

      After granting summary judgment on the federal antitrust claim for lack of

evidence of a conspiracy, the district court considered Champagne’s claim that

the Established Distributors’ conduct violated the § 203(A) of the Oklahoma

Antitrust Act. 18 Correctly explaining that, unlike the federal antitrust statute, the

state statute reaches purely unilateral acts that unreasonably restrain trade, see

Green Country Food M kt., Inc. v. Bottling Group, LLC, 371 F.3d 1275, 1280

(10th Cir. 2004); Harolds Stores, Inc. v. Dillard Dept. Stores, Inc., 82 F.3d 1533,

1550 (10th Cir. 1996), the district court ruled that the lack of evidence of a

conspiracy did not preclude state antitrust liability. Even so, the district court

ultimately granted summary judgment for the Established Distributors, finding

“no evidence that th[e] individual acts harmed competition.” (Emphasis added).

      Our earlier conclusion that Champagne might be able to survive summary

judgment on its federal antitrust claim leads us to reverse, in part, the district

court’s ruling on Champagne’s state antitrust claim as w ell. See generally

Oakridge Invs., Inc. v. S. Energy Homes, Inc., 719 P.2d 848, 850 (Okla. Civ.

App. 1986) (“The Oklahoma antitrust statutes are similar to federal antitrust

      18
           Section 203(A) provides that

      [e]very act, agreement, contract, or combination in the form of a trust,
      or otherwise, or conspiracy in restraint of trade or commerce within this
      state is hereby declared to be against public policy and illegal.

79 Okla. Stat. Ann. § 203(A).

                                          - 35 -
legislation.”). On remand, the district court should consider whether the evidence

is sufficient to allow this claim to go to the jury on a collective action theory.

However, we agree with the district court’s decision that the Established

Distributors are entitled to summary judgment on Champagne’s unilateral action

theory; we therefore affirm the district court’s ruling on this ground.

      On appeal, Champagne makes three arguments in support of its claim that

the district court erred by granting summary judgment as to its unilateral action

theory: (1) the court erroneously reached the issue without adequate briefing; (2)

the state law claim should have been subjected to per se treatment and thus harm

to competition was irrelevant; and (3) even assuming harm to competition was

relevant, the evidence in this case is stronger than that in Harolds Stores, in which

we upheld the jury’s verdict because, inter alia, there was evidence of unilateral

action that injured competition and unreasonably restrained trade. W e consider

these issues in turn.

      First, Champagne argues that the only issue presented to the district court

in support of the Established Distributors’ motion for summary judgment on the

state antitrust claim was that a ruling in their favor on the federal claim ipso

facto compelled a ruling in their favor on the state claim. In other words,

Champagne claims that the district court erred in reaching an issue (whether there

was injury to competition from unilateral conduct) that was not adequately

briefed. The Established Distributors dispute this characterization of the record,

                                         - 36 -
and respond that the issue of injury to competition was briefed as relevant to both

the federal and state antitrust claims. Regardless of the state of the record,

however, we decline to find for Champagne on this ground, as Champagne makes

no real argument (other than conclusory statements that the district court erred)

and cites no legal authority in support of its position. See, e.g., Rios v. Ziglar,

398 F.3d 1201, 1206 n.3 (10th Cir. 2005) (“To make a sufficient argument on

appeal, a party must advance a reasoned argument concerning each ground of the

appeal, and it must support its argument with legal authority.”) (citation omitted).

      Champagne next argues that, because the state and federal antitrust laws are

generally treated similarly, the district court should have subjected its state

unilateral action claim to per se treatment and forgone its inquiry into whether

these unilateral acts harmed competition. See I ABA Section of Antitrust Law,

Antitrust Law Developments 43 (4th ed. 1997) (“Under the per se rule, a restraint

is conclusively presumed unreasonable without elaborate inquiry as to the precise

harm it has caused . . . .”) (quotations, alterations omitted). However, even

assuming Champagne’s collective action claim merits per se treatment, 19

Champagne points to no case that suggests that unilateral conduct intended to

exclude a competitor is properly placed in this category. 20 As “applying a per se


      19
           As noted earlier, we do not decide this issue today.
      20
          The federal cases to which Champagne cites are inapposite— as the
district court correctly noted, Section 1 of the Sherman Act simply does not reach
                                                                       (continued...)

                                          - 37 -
rule to particular conduct risks sweeping potentially procompetitive activity

within a general condemnation and prohibits a defendant from justifying its

conduct,” courts are (and should be) wary of departing from the rule-of-reason

standard without “demonstrable economic effect.” Id. at 46. W e are not prepared

to determine that the Oklahoma Supreme Court would hold this unilateral conduct

to be a per se violation absent some guidance from that Court.

      Finally, Champagne claims that, even if injury to competition is relevant, it

put forth sufficient evidence of anticompetitive effect stemming from the

unilateral actions of each Established Distributor. Specifically, Champagne

compares its evidence with the plaintiff’s evidence in Harolds Stores. In that

case, the plaintiff’s economist provided evidence that the defendant “adversely

impacted competition in general and unreasonably restrained trade.” 82 F.3d at

1549. Specifically, the economist testified that the defendant’s illegal

infringement on the plaintiff’s copyrights

      d[id]n’t just do damage to [the plaintiff], it sen[t] a signal to anybody
      else that wants to enter this market, that if you come in here, you’re
      going to get squashed because this big company will exercise its power
      and take your copyrights. In that regard, in economics, we would say
      it raise[d] a barrier to entry. That itself is anti-competitive. That, in my
      judgment, is an unreasonable restraint of trade.

Id. (quotation, original alterations and emphasis omitted).




(...continued)
unilateral conduct in restraint of trade.

                                            - 38 -
      Champagne argues that, as in Harolds Stores, the harm to competition in

the present case is the barrier to entry that the actions of each Established

Distributor (i.e., the threats against the mills) erected. Specifically, Champagne

points to three pieces of evidence that it contends demonstrates harm to

competition: (1) evidence that the Established Distributors w ere significant mill

customers; (2) evidence that there has been very little entry into the aluminum

service center market over the last twenty years; and (3) evidence that Champagne

has not been able to compete on the same terms as the Established Distributors

due to its inability to attain mill recognition. The glaring difference between this

case and Harolds Stores, however, is that, here, Champagne points to no evidence

of an actual barrier to entry created by the Established Distributors’ unilateral

conduct. The Established Distributors presented an economic expert who testified

that there were no significant barriers to entry in the aluminum service center

industry, and that any lack of entry stems from the industry’s poor economic

performance. On appeal, Champagne points to no evidence to counter this

testimony. Thus, the evidence before us shows, at most, that (1) the Established

Distributors individually have “clout” w ith the mills such that they could

convince the mills to accede to threats not to sell to new entrants, (2) very few

new service centers have entered the industry over the past twenty years, and (3)

this lack of entry was due to the industry’s lackluster performance. However, to

show a unilateral unreasonable restraint of trade in violation of § 203(A ), a

                                         - 39 -
plaintiff must show a barrier to entry— or some other harm to

competition— caused by the defendant. See Harolds Stores, 82 F.3d at 1548.

W ithout such evidence, Champagne has not shown that the unilateral conduct of

the Established Distributors constituted an unreasonable restraint of trade. 21

                   IV . State Law Tortious Interference Claim

      Champagne also alleged that the Established Distributors tortiously

interfered with its relationships with the mills. To prove a claim of tortious

interference with business relations, one must show (1) a business or contractual

right that was interfered with, (2) interference that was malicious and wrongful

and was neither justified, privileged nor excusable, and (3) damage caused by

interference. Brown v. State Farm Fire and Cas. Co., 58 P.3d 217, 223 (Okla.

Civ. App. 2002). The district court found that the alleged acts of interference that




      21
         As noted, the evidence of the barrier to entry/injury to competition in
Harolds Stores was the testimony of the plaintiff’s economic expert. 82 F.3d at
1549. Champagne’s economic expert did state that the threats by the Established
Distributors “[are] a deterrent to any other investors contemplating entry into the
service center business in the relevant market.” H owever, the district court
excluded this evidence and we affirmed, thus the testimony is not part of the
record. W e do not mean to imply that there might not be other evidence of injury
to competition to be found in this case’s voluminous record; we note only that
Champagne fails to point to any such evidence on appeal.

                                         - 40 -
fell within the two-year statute of limitations period 22 were directed at

Champagne’s relationship with only two mills— Ormet and Commonwealth. 23

           A. Interference W ith C ham pagne’s Relationship W ith O rmet

      Turning first to the alleged interference between Champagne and Ormet,

the district court noted that, as no business relationship yet existed between the

two, Champagne’s claim of interference with business relations was more

properly a claim of interference with prospective business advantage. 24 The

district court then ruled that there was no evidence of improper interference and



      22
          On appeal, the Established Distributors argue that Champagne’s tortious
interference claims are barred by the two-year statute of limitations because
Champagne knew of the Established Distributors’ conduct in 1996— six years
prior to its bringing suit. The district court explained that recovery was
permissible for each tortious act occurring inside of the limitations period— that
is, after April 22, 2000. The Established Distributors provide no support for their
claim that Champagne w as required to bring its claim within two years of the first
act or lose the ability to sue for any subsequent act, thus we will not consider the
argument. See Eateries, Inc., 346 F.3d at 1232 (“A party forfeits an issue it does
not support with legal authority or argument.”) (quotations omitted).
      23
         Champagne does not challenge this ruling on appeal. Further, the district
court ruled that, as none of the alleged acts within the limitations period involved
defendant Earle M . Jorgensen Co., summary judgment in Jorgensen’s favor was
appropriate. Champagne does not challenge this ruling on appeal; we therefore
affirm summary judgment for Jorgensen on the tortious interference claim.
      24
         Interference with prospective economic advantage requires a party to
show (1) the existence of a valid business relation or expectancy, (2) knowledge
of the relationship or expectancy by the defendant(s), (3) intentional interference
inducing or causing a breach or termination of the relationship or expectancy, and
(4) resultant damage. Boyle Servs., Inc. v. Dewberry Design Group, Inc., 24 P.3d
878, 880 (Okla. Civ. App. 2001).


                                         - 41 -
that, even if there was, there was nothing to suggest that the interference was

wrongful because “[i]f [Champagne] cannot demonstrate that [the Established

D istributors’] actions rise to an unreasonable restraint of trade, as a matter of law ,

it cannot” succeed on its tortious interference claim.

      On appeal, Champagne argues that it did not need to separately plead

interference with prospective business advantage, because this tort is

“encompassed” within the tort of interference with business relations. This is

incorrect. See Overbeck v. Quaker Life Ins. Co., 757 P.2d 846, 847-48 (Okla.

Civ. App. 1984) (“Appellant argues that interference with a prospective economic

advantage is synonymus [sic] with interference w ith contractual or business

relations. This comparison is not entirely accurate. Although both torts do have

similarities, the underlying theories of liability differ . . . . W e believe the subtle

differences between tortious interference with a prospective economic advantage

and tortious interference with a contractual or business relation is more than just a

semantical one, and thus we decline to treat the two synonymously . . . .”); see

also Gaylord Entm’t Co. v. Thompson, 958 P.2d 128, 150 n.96 (Okla. 1998)

(noting that there is a “difference between interference with a prospective

economic advantage and with contractual or business relations”). 25 W e therefore

      25
          Champagne argues that the two claims are interrelated because
interference with an existing business relationship might cause damage in the
form of the loss of a prospective economic advantage. Be this as it may, the
district court’s ruling had nothing to do with damages; rather, the court focused
                                                                       (continued...)

                                          - 42 -
restrict Champagne to its pleadings and consider only whether the district court

erred in granting summary judgment on Champagne’s interference w ith business

relations claim. As noted, the district court rejected this claim because it found

Champagne failed to establish that it had any right to a relationship with

Ormet— a critical element of the claim. See Brown, 58 P.3d at 223. On appeal,

C ham pagne does not present any argument that this ruling was wrong; we

therefore affirm the district court’s disposition of this claim.

    B. Interference W ith Champagne’s R elationship W ith Commonw ealth

      As the Established Distributors acknowledge, Champagne does have a

business relationship w ith Commonwealth. The district court granted summary

judgment for the Established Distributors on this claim based on its conclusions

that there was no evidence of any wrongful conduct in the form of an

unreasonable restraint of trade and any “interference” was protected by the

competitors privilege. Our reversal of the district court’s decisions on

Champagne’s federal and state antitrust claims compels a reversal of this claim as

well; if Champagne can show evidence of anticompetitive conduct, it can, by

definition, show wrongful conduct in support of its interference w ith business

relations claim. Cf. Krebsbach v. Henley, 725 P.2d 852, 856-59 (Okla. 1986)

(discussing whether defendants unlaw fully and wrongfully interfered with



      25
        (...continued)
on the fact that Champagne had shown no existing relationship with Ormet.

                                        - 43 -
plaintiff’s business relations by looking at whether defendants violated federal or

state antitrust law and concluding that “[a]s the evidence fails to support an

inference that appellees’ actions constituted an unlawful restraint of trade, it also

fails to support any other inference which would establish that their actions in

refusing to work in conjunction with appellant were in any way wrongful”). W e

therefore remand this claim for further consideration. 26

                            V. Copying and Imaging Costs

      Finally, Champagne appeals the district court’s award of costs and imaging

fees to the Established Distributors. The district court awarded costs pursuant to

Fed. R. Civ. P. 54(d), which provides that “costs other than attorneys’ fees shall

be allowed as of course to the prevailing party unless the court otherw ise directs.”

(Emphasis added.) Because w e are remanding this case for further proceedings,

the “prevailing party” has yet to be established, and thus we necessarily must

vacate the district court’s award of costs. 27


      26
         Champagne argues that, by stating that only conduct that amounted to an
unreasonable restraint of trade could support a showing of tortious interference,
the district court imposed an “excessively narrow reading” of what acts could be
lawful within the meaning of a tortious interference claim. However, any
narrowing of what acts might qualify as “wrongful” was done by Champagne, not
the district court— in its motion for summary judgment, Champagne specifically
argued that “the [Established Distributors’] illegal acts in restraint of trade . . .
are wrongful and, thus, sufficiently malicious to support Plaintiff’s claims for
tortious interference.” The district court did not err by restricting its analysis to
the theory advanced by Champagne.
      27
           W e leave any further consideration of the award of costs to the district
                                                                           (continued...)

                                           - 44 -
                                 C ON CLU SIO N

      To summarize, we hold the following: (1) the exclusion of Champagne’s

economic expert was not erroneous; (2) the process by which the district court

analyzed whether certain statements of mill representatives were hearsay was

flaw ed; on remand, the district court should determine if the statements are

admissible as co-conspirator statements; (3) there was some direct evidence of an

agreement among the Established Distributors and the conspiracy posited by

Champagne was economically plausible; on remand, the district court should

consider whether Champagne’s direct and circumstantial evidence of an

agreement is sufficient to survive summary judgment; (4) Champagne may be

able to make out a claim of violation of the Oklahoma antitrust act based on a

collective action theory, but the grant of summary judgment as to any unilateral

action violating the state act was not erroneous; and (5) Champagne’s state law

claim of tortious interference was rightly rejected as to Ormet, but may be proper

as to Commonwealth. W e therefore AFFIRM the district court’s order excluding

Champagne’s expert; AFFIRM in part and REVERSE in part the district court’s

grant of summary judgment in favor of defendants; VACATE the district court’s

award of costs; and REM AND for further proceedings consistent with this

decision.



(...continued)
court on remand.

                                       - 45 -